Case: 16-50139      Document: 00514067161         Page: 1    Date Filed: 07/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-50139                                    FILED
                                  Summary Calendar                              July 11, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FELICIANO ALBITER-MIRANDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CR-21-2


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Feliciano Albiter-Miranda, federal prisoner # 57748-180, moves for leave
to proceed in forma pauperis (IFP) on appeal. Albiter-Miranda pleaded guilty
to one count of conspiracy to possess with the intent to distribute at least 500
grams of a mixture containing methamphetamine and one count of possession
of a firearm in furtherance of a drug trafficking crime. He seeks to challenge




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50139    Document: 00514067161       Page: 2   Date Filed: 07/11/2017


                                   No. 16-50139

the denial of his 18 U.S.C. § 3582(c)(2) motion in which he sought a sentence
reduction pursuant to Amendment 782 to the Sentencing Guidelines.
      The district court did not abuse its discretion in denying Albiter-
Miranda’s § 3582(c)(2) motion. See United States v. Henderson, 636 F.3d 713,
717 (5th Cir. 2011); United States v. Contreras, 820 F.3d 773, 774-75 (5th Cir.
2016). The appeal is not taken in good faith because it lacks arguable merit
and is frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Albiter-Miranda’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. See 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                        2